Citation Nr: 0820908	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision that denied the 
benefits sought on appeal.  The veteran had a hearing before 
the RO in June 2003 and the transcript is of record.

The case was brought before the Board in June 2004 and again 
in November 2007, at which times the claim for service 
connection for PTSD was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination to reconcile conflicting medical evidence.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  


FINDING OF FACT

The preponderance of the competent and probative evidence 
does not support a finding that the veteran currently has 
PTSD.


CONCLUSION OF LAW

The veteran's claimed PTSD was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2003, December 2003 and January 2008.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded multiple medical examinations to 
obtain an opinion as to whether his PTSD can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  




Service Connection (PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

The veteran alleges PTSD based on various in-service combat 
experiences in Vietnam.  The veteran is a highly decorated 
officer, to include the Combat Infantry Badge, and was 
clearly involved in many horrific combat operations in 
Vietnam.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), however, 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. The evidence must still 
establish by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

In short, the veteran's in-service stressors may be presumed.  
The diagnosis of PTSD related to those stressors, however, 
must be established by competent, medical evidence.  For 
reasons explained below, such evidence is lacking here.

The inquiry is whether the veteran has PTSD related to his 
Vietnam combat experiences.  The Board concludes he does not.

Since separation from the military, the veteran has been 
afforded multiple VA psychiatric tests, to include multiple 
VA examinations with specific clinical tests designed to 
ascertain whether the diagnosis of PTSD is warranted.  
Specifically, the veteran sought treatment in May 1983, 
October 2002 and April 2006.  The veteran was afforded VA 
examinations in March 203, August 2003 and, most recently, in 
January 2008.  All of these examiners consistently agreed 
that while the veteran did indeed witness many horrific 
events in Vietnam, his test scores fall way below the 
threshold necessary for the diagnosis of PTSD.

In May 1983, the VA examiner described the veteran as having 
undergone terrible experiences in Vietnam that occasionally 
haunt him, has found a way to healthfully deal with these 
experiences and live his life despite them. 

The veteran sought a psychiatric assessment in October 2002 
where the VA examiner indicated as follows:

It is my impression that while this veteran saw 
extremely heavy and horrendous combat in Vietnam, 
he has found a way to at least presently be 
comfortable with his experience. 

VA examinations from March 2003 and August 2003 note similar 
sentiments, but found that diagnostic tests simply did not 
warrant a diagnosis of PTSD.  

In contrast, the veteran submitted evidence from the Vet 
clinic indicating he was treated for PTSD from January 1984 
to June 1985, attending numerous group and individual therapy 
sessions.  In March 2003, his outreach counselor provided a 
letter indicating as follows:

[The veteran] was first treated by this agency on 
1/16/84, he was diagnosed with Post Traumatic 
Stress Disorder as a result of his service as a 
Marine Infantryman in the Vietnam War.	From 
1/25/84 to 6/12/85 he attended twelve group 
therapy sessions and six individual sessions.

Similarly, the veteran sought treatment at a VA outpatient 
treatment center in April 2006, two weeks after his wife 
passed away, for psychological assessment.  At that time, the 
psychiatric resident indicated the veteran's primary focus 
seemed to be receiving a diagnosis of PTSD.  Even so, the 
resident indicated PTSD should be formally ruled out.  The 
resident also recommended treatment for his bereavement.  No 
diagnosis was rendered at the time and no follow-up treatment 
is indicated despite recommendation.  Indeed, the veteran 
throughout time seems to have resisted any on-going treatment 
for his psychiatric complaints.

Most recently, the veteran was afforded a VA examination in 
January 2008 to resolve the conflicting medical evidence in 
this case.  After a thorough review of the record and a 
thorough examination of the veteran, the examiner declined 
diagnosing the veteran with PTSD opining as follows:

...The results of this evaluation are consistent 
with the two previous comprehensive evaluations 
for post-traumatic stress disorder in which no 
significant psychiatric symptomatology was 
reported or found.  In the available evidence, 
the only report suggesting a diagnosis of PTSD is 
submitted in a letter and referred to in a note 
from a vet center, without accompaniment by a 
complete psychological or psychiatric evaluation.  
The only other reference to a diagnosis of post-
traumatic stress disorder is a rule out by a 
psychiatric resident, again in the absence of a 
complete psychological history or evaluation and 
based only on the veteran's report of having 
[PTSD].   

The Board finds the January 2008 VA examiner's opinion 
compelling. The conclusion is based on specific clinical 
tests and findings, and a complete review of the C-file, 
including the records from all past VA examiners and the 
outreach counselor from the Vet Center. Also compelling, is 
that the VA examiner's opinion is supported by the majority 
of the medical evidence in the C-file. 

Although the Board cannot ignore medical evidence, it can 
discount its relevance. Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  As explained by the January 2008 examiner, the March 
2003 letter from the outreach counselor is not accompanied by 
any clinical tests, medical records, or further elaboration 
as to the basis of his conclusion.  Although the Board is not 
questioning the competence of the outreach counselor 
(although he is clearly not as credentialed as the VA 
psychiatrists), his opinion is not entitled to more weight 
merely because he treated the veteran. VA's benefits statutes 
and regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule. 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). The Board 
also notes that the veteran has declined seeking regular on-
going treatment. 

The Board does not doubt that the veteran's Vietnam 
experiences have affected him, clearly they have.  Indeed, 
the veteran as been consistently described as a remarkable 
man who has been able to handle such horrific past combat 
experiences in a psychologically healthy manner.  In short, 
the Board has considered the veteran's statements regarding 
the symptoms of his psychiatric conditions and how they have 
continuously affected his life.  Regrettably, service 
connection requires, first and foremost, a diagnosis of a 
current disability.  See, e.g. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The most competent and 
probative evidence is against such a finding here. 

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the veteran has PTSD 
related to his Vietnam combat exposure and, therefore, 
service-connection is not warranted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


